Citation Nr: 1035762	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for porphyria, including as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION


The Veteran had active service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied, in pertinent part, the Veteran's 
claims of service connection for bladder cancer and for 
porphyria, each including as secondary to herbicide exposure.  
The Veteran disagreed with this decision later in November 2004.  
He perfected a timely appeal in June 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran served in the Republic of Vietnam; thus, his in-
service herbicide exposure is presumed.

3.  The competent medical evidence shows that the Veteran's 
bladder cancer, which manifested first several decades after 
service separation, is not attributable to active service, 
including as secondary to herbicide exposure.

4.  The competent medical evidence shows that the Veteran's 
porphyria, which existed prior to service, was not caused or 
aggravated by active service, including as secondary to herbicide 
exposure.




CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in active service, including 
as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Porphyria, which existed prior to service, was not incurred 
in or aggravated by active service, including as due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in May 2003 and in September 2004, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter informed the appellant to submit medical 
evidence relating the claimed disabilities to active service and 
noted other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for bladder cancer or for 
porphyria, each including as secondary to herbicide exposure.  
Thus, any failure to develop these claims under the VCAA cannot 
be considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in September 2009, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both of 
the Veteran's claims were readjudicated later in September 2009.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to grant service 
connection was provided in May 2003 and in September 2004 prior 
to the adjudication of the Veteran's claims in the currently 
appealed rating decision issued in November 2004.  Because the 
appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The RO also has obtained 
the Veteran's Social Security Administration (SSA) records and 
associated them with the claims file.

The Veteran has contended that he was treated at VA Medical 
Centers in Martinez, California, and in Reno, Nevada, for his 
claimed disabilities.  He specifically contended that he received 
treatment at the VA Medical Center in Martinez, California, in 
1992 and 1993.  In response to a request from the RO for these 
records, however, this facility stated that it had not records 
for the Veteran dated between 1992 and 1993.  The VA Medical 
Center in Reno, Nevada, also provided a negative response to the 
RO's request for the Veteran's medical records from that 
facility.  Further, Mercy Medical Center in Roseburg, Oregon, 
informed VA in October 2007 that it had no treatment records for 
the Veteran dated prior to 2002 and after 2006.  Other records 
from this facility have been associated with the claims file.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with VA examinations which address 
the contended causal relationship between the claimed 
disabilities and active service.  The Board also has obtained a 
specialized medical opinion from the Veterans Health 
Administration (VHA) concerning the contended causal relationship 
between the Veteran's current bladder cancer and active service.  
There is no competent evidence, other than the Veteran's 
statements, which indicates that bladder cancer or porphyria may 
be associated with service.  The Veteran is not competent to 
testify as to etiology of either of these disabilities as they 
require medical expertise to diagnose.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred bladder cancer and 
porphyria during active service.  He specifically contends that 
he was exposed to herbicides during active service in Vietnam and 
such exposure caused him to develop bladder cancer and porphyria 
decades later.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including calculi of the bladder, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Porphyria cutanea tarda is among the diseases 
listed in § 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.  The Board 
notes parenthetically that DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1438-9 (29th Ed. 2000) defines porphyria cutanea tarda 
as the most common form of porphyria.  

The Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A Veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat Veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Veteran's service treatment records fail to show treatment 
for bladder cancer.  The Veteran denied any relevant medical 
history at his enlistment physical examination in July 1965 and 
clinical evaluation was normal.  

On October 16, 1967, the Veteran complained of experiencing 
several episodes of cramping and abdominal pain at least twice a 
month and skin rash on exposure to sunlight.  It was noted that 
he had a known diagnosis of acute intermittent porphyria since 
childhood.  He denied any urinary complaints, dark urine, or 
current symptoms of porphyria.  He stated that his mother, 
brother, and two sisters all had porphyria.  Physical examination 
showed clear skin, no organomegaly or masses in the abdominal, 
normal genitalia.  Laboratory results were positive for 
porphyria.  The impression was acute intermittent porphyria from 
history.

An October 26, 1967 note indicated that, since the Veteran's 
condition was one which existed prior to service and was 
disqualifying, he should be admitted for further evaluation, 
treatment, and a possible Medical Board.

The Veteran was hospitalized at the U.S. Naval Hospital in 
Oakland, California, from October 31 to November 16, 1967, for 
evaluation of the possibility of acute intermittent porphyria.  
Records note that he had been in good health until 2 weeks prior 
to admission when he developed lower abdominal pain which lasted 
approximately 1 hour and recurred again 24 hours prior to 
admission; treatment notes stated that his mother was known to 
suffer from acute intermittent porphyria with multiple 
hospitalizations.  The Veteran stated that he had been told that 
he had this disease at age 10.  He also reported developing a 
severe rash over the exposed areas of the body at age 12 but this 
had not recurred.  Physical examination was unremarkable.  The 
Veteran's urine was slightly positive for coproporphyrins and 
negative for uroporphyrins.  The Veteran was asymptomatic on 
admission to the hospital.  Given the abnormal spillage of 
porphobilinogen in his urine, the diagnosis of acute intermittent 
porphyria or a hereditary tendency towards the same was suggested 
strongly.  In the absence of definite symptomatology or past 
history for acute attacks, a definitive diagnosis was not 
possible, but it was recommended that the Veteran avoid certain 
drugs and drinking alcohol to excess.  The diagnoses were acute 
porphyria which existed prior to service and medical examination 
for acute intermittent porphyria.  The Veteran was discharged to 
full duty.

The Veteran's urinalysis was negative for albumin and sugar at 
his separation physical examination in July 1969.  He also was 
normal clinically.    

The Veteran's service personnel records show that he was awarded 
the Vietnam Service Medal and two Purple Heart medals for 
injuries received in Vietnam in May and August 1968.  A citation 
for the Veteran's Navy Achievement Medal shows that he was 
awarded this medal for participation in combat assault operations 
in the Mekong Delta in Vietnam.  This citation indicates that the 
Veteran participated in over 25 assault missions in enemy 
infested waters and was subjected to enemy fire on numerous 
occasions.  

The Veteran's post-service VA and private treatment records show 
that, on private outpatient treatment in March 1988, his 
physician stated that, in reviewing the Veteran's medical 
records, there was a history of acute intermittent porphyria.  
This physician noted that the Veteran had been tested at times of 
medical illness with urine tests which had been negative.  The 
Veteran's current symptoms were remarkably consistent with 
porphyria and there was a notation that the Veteran was not on 
any medications which could provoke attacks of intermittent 
porphyria although he drank a fair amount of alcohol.  

The Veteran was hospitalized at a private facility in September 
2002 for treatment of severe abdominal pain and pancreatitis.  
Treatment records indicate that the Veteran had a history of 
porphyria which was thought to possibly be playing a role in his 
residual abdominal pain.  His symptoms improved during his 
hospitalization and he was advised strongly to stop drinking 
alcohol although he was unwilling to do that.  It was explained 
to him that drinking alcohol can exacerbate porphyria and it was 
noted that the Veteran seemed determined to continue drinking 
although he was advised strongly to stop.  On hematology consult 
while hospitalized, the Veteran denied any attacks of porphyria 
other than when he was diagnosed as having acute intermittent 
porphyria at age 9 and some type of exacerbation while taking 
quinine in Vietnam.  He reported drinking a 6-pack of beer a week 
but denied any alcohol withdrawal, delirium tremens, or 
blackouts.  He also denied any specific changes in his urine 
color.  His family history included a mother with a history of 
acute intermittent porphyria and 2 brothers and 2 sisters without 
a history of hematologic abnormalities.  The Veteran reported 
smoking 11/2 packs of cigarettes per day.  Physical examination 
showed a soft and non-tender abdomen with no rebound or palpable 
abdominal masses.  The hematologist stated that the Veteran's 
differential diagnosis certainly included acute intermittent 
porphyria although he suspected that the Veteran had other 
problems which accounted for this.  The impressions included 
abdominal pain with history of acute intermittent porphyria.

On private outpatient treatment in October 2002, the Veteran 
reported that he was doing well and having no abdominal pain.  He 
also was eating and drinking well.  It was noted that he had been 
hospitalized recently for treatment of, among other things, 
porphyria.  A 24-hour urinalysis showed a mild elevation of two 
of the porphyrins just over the normal upper limit.  Physical 
examination showed a soft and non-distended abdomen with no 
guarding, rebound, or organomegaly.  The assessment included mild 
and stable porphyria.

In an October 2002 letter, John W. Wrigley, M.D., stated that he 
had reviewed the Veteran's medical records and history an 
understood that the Veteran carried a diagnosis of porphyria as 
well as a recent hospitalization for acute pancreatitis.  
Dr. Wrigley stated that the Veteran had 3 different bladder 
cancers, 1 of which was located on the dome of the bladder and 
2 other larger lesions located on the right lateral bladder wall 
and surrounding the right urinary trigone.  These lesions were 
papillary in configuration and rather broad-based.  Dr. Wrigley 
suspected that they would be found to be non-invasive but 
relatively high grade and had scheduled the Veteran for a 
transurethral resection of these lesions in November 2002.  
Dr. Wrigley also stated that the Veteran was going to require 
many years of surveillance cystoscopy and there was a much 
greater than 50 percent chance that he would experience recurrent 
tumors within just a few years.  The Veteran had surgery 
performed by Dr. Wrigley at a private facility in November 2002 
to remove his multiple bladder tumors.

On private outpatient treatment in March 2003, the Veteran denied 
any abdominal pain.  Multiple papillary bladder tumors were found 
on office cystoscopy, but there was no evidence of bladder outlet 
obstruction.  A recent hospitalization for acute pancreatitis was 
due to binge drinking, Although the Veteran had been alcohol free 
since that admission.  The Veteran reported smoking 1 pack of 
cigarettes per day for many years.  His diagnosis of porphyria 
when he was 12 years old was noted.  It also was noted that the 
Veteran's mother and all of his siblings had been diagnosed as 
having porphyria, and that the Veteran had been hospitalized 
twice for severe acute abdominal pain.  It also was noted further 
that, except for being hospitalized for treatment of porphyria, 
the only way that the Veteran would be known to have it is that 
his urine turned a purple-brown color when exposed to sunlight 
for a while.  The Veteran had a positive porphobilinogen test.  
His coproporhphyrin level was elevated significantly and his 
pentacarboxylporphyrins level was very minimally elevated.  
Physical examination showed a soft and flat abdomen without 
masses, organomegaly, tenderness, or bruits.  The impressions 
included multiple bladder tumors, recent treatment for acute 
pancreatitis due to binge drinking, and porphyria.

The Veteran was hospitalized at a private facility later in March 
2003 for transurethral resection and fulguration of the sites of 
his recurrent bladder tumors.  It was noted that he had undergone 
transurethral resection of multiple bladder tumors at Mercy 
Medical Center in November 2002.  At that time, pathology report 
showed fairly high-grade transitional cell carcinoma with 
involvement of the lamina propria but no deeper invasive disease.  
The tumor process was multifocal.  He had been treated with a 6-
week course of chemotherapy although he had sustained recurrent 
disease in the right prostatic base and posterior wall at his 
first post-operative surveillance cystoscopy.  It was noted that 
the Veteran had quit both smoking and drinking alcohol in 
November 2002.

On VA examination in June 2003, the Veteran complained of being 
in poor health.  He also reported that his bladder cancer was due 
to in-service exposure to Agent Orange while in Vietnam.  
Physical examination showed a diastasis recti herniation in the 
abdomen with no areas of undue tenderness to palpation and no 
gross organomegaly.  The examiner noted that the Veteran was 
under the care of a urologist for bladder cancer.  The assessment 
included bladder cancer.

On VA examination in July 2003, the VA examiner noted that the 
Veteran had been referred for examination to determine whether 
his melioidosis contributed to his bladder tumors or porphyria.  
The VA examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service private treatment 
records.  The Veteran stated that he never had been much of an 
alcohol user.  His history of recurrent melioidosis was noted and 
reviewed in detail.  His pre-service diagnosis of porphyria also 
was noted although no etiology had been found during prior 
testing.  The Veteran's bladder cancer also was noted.  The 
Veteran stated that he had quit smoking after being diagnosed as 
having bladder cancer.  Physical examination showed a quite 
notable venous pattern on the abdominal surface and a firm but 
non-tender spleen.  The VA examiner opined that the Veteran's 
bladder cancer was not likely the result of his melioidosis and 
was not considered a consequence of Agent Orange exposure.  This 
examiner also opined that the Veteran's porphyria clearly was not 
a result of his chronic melioidosis.  The diagnoses included 
recurrent bladder cancers, recently treated, and acute 
intermittent porphyria, by history.

On VA examination in July 2004, the Veteran complained that he 
was in poor health.  Physical examination showed a soft abdomen 
with mild tenderness to the left flank area, no hepatomegaly or 
splenomegaly, no masses, and no bruits.  There was peeling and 
redness to areas of facial hair, including eyebrows and chin, 
mild peeling noted to edges or auricles bilaterally, some 
erythema and thickening of the skin at the elbows, knees, and 
medial ankles bilaterally, and some mild peeling to the medial 
ankles.  The Veteran's urinalysis in June 2004 had been negative.  
No other laboratory abnormalities were noted in the previous 
year.  The VA examiner stated that it was unclear whether or not 
the Veteran's bladder cancer was related to his in-service Agent 
Orange exposure.  The assessment included bladder cancer.

On VA examination in October 2008, the Veteran reported that he 
had been diagnosed with transitional cell bladder cancer which 
required 3 cystoscopy procedures where a tumor was removed and 
6 courses of chemotherapy for 6-12 weeks at a time.  His last 
course of chemotherapy was completed in June 2008.  The Veteran 
reported experiencing urinary hesitancy, low, interrupted stream, 
and post-void dribbling.  He also reported that his urinary 
stream was more of a spray and he experienced nocturia 3-4 times 
a night and daytime frequency 6-8 times a day.  He reported 
further experiencing occasional urgency, often at night, and urge 
incontinence about once a month with loss of 2-3 tablespoons of 
urine which was enough that he had to change his clothes or the 
bed linens.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records and post-service 
treatment records.  Physical examination showed a soft, non-
tender abdomen without organomegaly or masses and no bruits.  The 
VA examiner stated that the Veteran had about a 50-pack per year 
smoking history which ended in 2004 and smoking was very strongly 
associated with bladder cancer.  This examiner also stated that, 
although quitting smoking reduced the risk of bladder cancer, it 
never dropped to that of non-smokers.  This examiner stated 
further that chronic bladder infections had been associated with 
increased risk of bladder cancer and the same mechanisms put 
forward for this association (inflammation, irritation of 
tissues) would be the same mechanism by which the Veteran's 
melioidosis would affect his bladder.  This examiner opined that 
it was at least as likely as not that the Veteran's current 
bladder cancer was caused by his cigarette smoking.  She also 
opined that it also was at least as likely as not that the 
Veteran's history of melioidosis aggravated his risk of bladder 
cancer.  She stated that whether or not the Veteran would have 
developed bladder cancer due only to his smoking risk or whether 
or not the increased risk added by the melioidosis was the reason 
that the Veteran developed bladder cancer could not be resolved 
without resorting to mere speculation.  She also stated that she 
could not resolve the issue of whether the severity of the 
Veteran's bladder cancer or the frequency of its recurrences was 
affected by his melioidosis infection without resorting to mere 
speculation.  The assessment included bladder cancer.

On private hospitalist consultation with Jairus Sathianathan, 
M.D., in July 2009, the Veteran's complaints included abdominal 
pain localized in the region of the left lower quadrant 
intermittently for the previous 30 years.  He also reported a 
history of 10 episodes of diverticulitis for which he had been 
hospitalized. Dr. Sathianathan stated that some of the Veteran's 
diverticulitis episodes may have been related to acute 
intermittent porphyria although this was not confirmed and nor 
was the porphyria confirmed.  Dr. Sathianathan also stated that 
the Veteran's last episode of diverticulitis had been in December 
2008 when he was hospitalized at a VA Medical Center and 
subsequently discharged home to complete a 2-month course of oral 
antibiotics.  This physician stated further that, following his 
hospitalization, the Veteran had been in his usual state of 
health until 2 days earlier.  The Veteran had quit smoking and 
alcohol consumption in 2002 following a diagnosis of bladder 
cancer.  Physical examination showed a soft, non-distended, and 
non-tender abdomen even on deep palpation in the left lower 
quadrant and no rebound.  Dr. Sathianathan stated that, to 
prevent precipitating and acute events of porphyria, the Veteran 
should receive dextrose which would be administered to him in the 
form of Clinimix.  The assessment included a history of acute 
intermittent porphyria.

In response to a request from the Board for a medical opinion 
concerning the etiology of the Veteran's bladder cancer, a VHA 
physician stated in May 2010 that, when the Veteran was diagnosed 
as having transitional cell carcinoma of the bladder in the fall-
winter of 2002, he had a greater than 50 pack per year smoking 
history at that time.  The Veteran had been hospitalized in 
September 2002 for abdominal pain and sepsis which were 
attributed to acute pancreatitis and perhaps re-activation of 
chronic melioidosis.  He was treated with antibiotics and 
supportive care and none of his blood cultures were positive.  
Subsequent evaluation in October 2002 suggested the presence of a 
small bladder tumor.  The Veteran's November 2002 transurethral 
resection of multiple papillary tumors located on the lateral and 
posterior wall of the bladder was noted.  It was noted that the 
Veteran quit smoking and drinking some time after November 2002.  
The recurrent tumors in March 2003 also were noted along with the 
Veteran's transurethral resection and fulguration that same 
month.  The Veteran's bladder cancer had recurred at the end of 
2007 or beginning of 2008 when he was diagnosed by Dr. Wrigley.  
The VHA physician also noted the Veteran's history of a grave 
episode of pneumonia and sepsis in December 1968 when he was 
evacuated from Vietnam and eventually diagnosed as having severe 
melioidosis.  The Veteran's subsequent recurrent episodes of 
melioidosis in 1980, 1986, 1991, and 2002 also were noted.  

Following a review of the medical evidence of record, the VHA 
physician stated in May 2010 that the Veteran's bladder cancer 
was not as likely as not to have been caused or aggravated by his 
service-connected melioidosis.  Her rationale was that 
melioidosis was not a known cause of bladder cancer and review of 
medical literature revealed no cases of bladder cancer associated 
with melioidosis.  There also was no evidence that the Veteran 
had pseudomonas pseudomallei urinary tract infections at any 
point in his life.  There was also no known link to date between 
melioidosis and any type of cancer.  The VHA physician stated 
that she could not exclude a remote possibility of an unusual 
associated between the Veteran's melioidosis and bladder cancer 
but such an occurrence would be highly rare and not meet the 50 
percent or greater probability benchmark.  This physician also 
opined that the Veteran's bladder cancer was as likely as not to 
have been caused by his history of smoking because smoking was a 
known and common risk factor for transitional cell carcinoma of 
the bladder.  She opined further that the severity and frequency 
of the Veteran's bladder cancer was not as likely as not to be 
related to his history of melioidosis.  Instead, the VHA 
physician opined that the severity and frequency of the Veteran's 
bladder cancer was related to smoking; the Veteran's risk factors 
for bladder included his significant history of smoking.  She 
further stated that there was not enough evidence to draw 
conclusions regarding a link between Agent Orange exposure or 
melioidosis and bladder cancer, and that most studies did not 
suggest an important association with alcohol consumption and 
bladder cancer risk.  She stated further that, although chronic 
irritation of the bladder was associated with a risk for 
developing bladder cancer; typically squamous cell carcinoma 
rather than transitional cell carcinoma had been linked to 
chronic urinary tract infections which were common in patients 
with indwelling bladder catheters.  The VHA physician stated that 
it was not clear from reviewing the Veteran's medical records 
that he had a history of recurrent urinary tract infections prior 
to 2002 and he did not have a history of an indwelling bladder 
catheter.  In addition, the Veteran's transitional cell carcinoma 
of the bladder was not the type of bladder cancer commonly 
associated with bladder irritation.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bladder cancer, 
including as secondary to herbicide exposure.  The Board 
acknowledges initially that, based on a review of his service 
personnel records, it appears that the Veteran served in Vietnam.  
The Veteran also has submitted copies of citations he received 
during active service, including two Purple Heart Medals received 
for injuries sustained in combat in Vietnam and a Navy 
Achievement Medal citation, indicating that his active service 
included in-country duty in Vietnam.  Given the foregoing, the 
Board finds that the circumstances of the Veteran's active 
service included in-country duty in Vietnam.  Because the Veteran 
had in-country duty in Vietnam, his active service meets the 
regulatory definition of Vietnam service found in 38 C.F.R. 
§ 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  
See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 
129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory 
interpretation of "service in Vietnam" as requiring in-country 
duty or visitation in Vietnam).  Because the Veteran had active 
service in Vietnam, his in-service herbicide exposure is 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's 
in-service herbicide exposure is presumed based on his active 
service in Vietnam, bladder cancer is not among the diseases for 
which service connection is available on a presumptive basis due 
to in-service herbicide exposure.  Id.  Thus, the Board finds 
that service connection for bladder cancer is not warranted on a 
presumptive service connection basis. 

The Veteran also is not entitled to service connection for 
bladder cancer on a direct basis.  The Board acknowledges that 
the Veteran has been treated on several occasions beginning in 
2002 for recurrent bladder cancer.  The Board also acknowledges 
that, in October 2008, a VA examiner stated that, although it was 
at least as likely as not that the Veteran's bladder cancer was 
caused by his 50-pack per year history of cigarette smoking, it 
also was at least as likely as not that the Veteran's history of 
melioidosis aggravated his risk of bladder cancer.  This VA 
examiner then stated that she could not resolve the issue of 
whether the Veteran would have developed bladder cancer due only 
to his smoking risk or whether the increased risk added by his 
melioidosis was the reason he developed bladder cancer without 
resorting to mere speculation.  This examiner also stated that 
she could not resolve the issue of whether the Veteran's bladder 
cancer severity or frequency of recurrences was affected by his 
melioidosis without resorting to mere speculation.  Current 
regulations provide that service connection may not be based on a 
resort to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2009); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the VA examiner's October 2008 opinion is 
viewed in the light most favorable to the Veteran, this evidence 
does not establish service connection for bladder cancer.

By contrast, following a review of the Veteran's claims file and 
a complete physical examination in July 2003, a different VA 
examiner opined that the Veteran's bladder cancer was not likely 
the result of his chronic recurrent melioidosis.  In order to 
resolve the apparent conflict between the VA examiner's opinions 
in July 2003 and in October 2008, the Board obtained a 
specialized VHA opinion in May 2010.  As noted, the VHA physician 
reviewed the Veteran's medical history extensively and determined 
conclusively that the Veteran's bladder cancer was not likely to 
have been caused or aggravated by his service-connected 
melioidosis because it was not a known cause of bladder cancer 
and the literature did not show a single case of bladder cancer 
associated with melioidosis.  There also was no known link 
between melioidosis and any type of cancer.  The Board 
acknowledges that the VHA physician stated in May 2010 that she 
could not exclude a remote possibility of an unusual association 
between the Veteran's melioidosis and his bladder cancer.  As 
noted above, however, service connection is prohibited on the 
basis of remote possibility.  See 38 C.F.R. § 3.102; Stegman, 
3 Vet. App. at 230; and Tirpak, 2 Vet. App. at 611.  The VHA 
physician also concluded in May 2010 that the severity and 
frequency of the Veteran's bladder cancer was not as likely to be 
related to his history of melioidosis because it was at least as 
likely as not related to his significant history of smoking more 
than 50 packs of cigarettes per year.  The Veteran also has not 
identified or submitted any competent evidence relating his 
bladder cancer to active service.  In summary, because the 
competent evidence shows that the Veteran's bladder cancer is not 
related to active service, the Board finds that service 
connection for bladder cancer, including as secondary to 
herbicide exposure, is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for porphyria, 
including as secondary to herbicide exposure.  Again, the 
Veteran's in-service herbicide exposure is presumed during his 
active service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  
Although the Veteran's in-service herbicide exposure is presumed 
based on his active service in Vietnam, and although porphyria 
cutanea tarda (PCT) is among the diseases for which service 
connection is available on a presumptive basis due to in-service 
herbicide exposure, there is no indication in the competent 
medical evidence of record, including the Veteran's post-service 
VA and private treatment records, that he has been diagnosed as 
having PCT at any time after active service which could be 
attributed to service.  Id.  The medical evidence suggests 
instead that the Veteran has been diagnosed as having porphyria.  
Even assuming for the sake of argument that the Veteran had been 
diagnosed as having PCT, the medical evidence shows that he first 
was diagnosed as having porphyria in March 1988, or almost 
19 years after his service separation, when a private physician 
stated that his symptoms were remarkably consistent with 
porphyria.  The relevant regulations require that PCT become 
manifest to a compensable degree within a year after the last 
date on which the Veteran was exposed to herbicides during active 
service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  In this 
case, although the Veteran's exact dates of service in Vietnam 
are not clear from a review of his available service personnel 
records, the Board finds that the last possible date on which the 
Veteran could have been exposed to herbicides during active 
service was July 1969 (his date of separation from active 
service).  As a result, the Board also finds that the Veteran's 
PCT needed to become manifest to a compensable degree by July 
1970 in order to qualify for service connection on a presumptive 
basis.  Instead, as noted, the Veteran was not diagnosed as 
having porphyria until nearly 2 decades after his service 
separation.  Thus, the Board finds that service connection for 
porphyria is not warranted on a presumptive service connection 
basis.

The Veteran also is not entitled to service connection for 
porphyria on the basis of in-service aggravation.  The Board 
observes initially that it is not clear whether the Veteran is 
asserting that he experienced porphyria prior to active service 
which was aggravated subsequently by active service.  The Board 
notes in this regard that the Veteran reported consistently to 
his in-service treating examiners that he had been diagnosed as 
having porphyria in childhood.  He did not report any relevant 
medical history of porphyria at his enlistment physical 
examination in July 1965, however, and clinical evaluation was 
normal.  Instead, it appears that the Veteran first reported a 
pre-service history of porphyria on outpatient treatment in 
October 1967, more than 2 years after he entered on to active 
service.  The Veteran's pre-service history of porphyria was not 
noted at his enlistment physical examination or on other service 
treatment records prepared at the time of his entry on to active 
service.  Because the Veteran's pre-service porphyria was not 
noted at service entrance, the Board finds that the Veteran was 
accepted in to active service in sound condition and the 
presumption of sound condition at service entrance applies.  See 
Crowe v. Brown, 7 Vet. App. 238 (1994); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The competent medical evidence (in this case, the Veteran's 
available service treatment records) also does not show that the 
Veteran's porphyria, which existed prior to service, increased in 
severity during active service.  The Veteran's service treatment 
records show instead that he complained in October 1967 of 
experiencing several episodes of cramping and abdominal pain at 
least twice a month and skin rash on exposure to sunlight.  A 
diagnosis of acute intermittent porphyria since childhood was 
noted.  Laboratory results were positive for porphyria.  The 
impression was acute intermittent porphyria from history.  

During a subsequent in-service hospital stay in late 1967, it was 
noted that the Veteran had been in good health until 2 weeks 
prior to admission when he developed lower abdominal pain which 
lasted approximately 1 hour and recurred again 24 hours prior to 
admission.  The Veteran stated that he had been told that he had 
porphyria at age 10.  Physical examination was unremarkable.  The 
Veteran's urine was slightly positive for coproporphyrins and 
negative for uroporphyrins.  He was asymptomatic on admission to 
the hospital.  Given the abnormal spillage of porphobilinogen in 
his urine, the diagnosis of acute intermittent porphyria or a 
hereditary tendency towards the same was suggested strongly.  In 
the absence of definite symptomatology or past history for acute 
attacks, a definitive diagnosis was not possible.  The discharge 
diagnoses were acute porphyria which existed prior to service and 
medical examination for acute intermittent porphyria.  The 
Veteran was discharged to full duty.  The Veteran's urinalysis 
was negative for albumin and sugar and he was normal clinically 
at his separation physical examination in July 1969.  The Veteran 
was not treated again for porphyria until March 1988, almost 
19 years thereafter.  

The Board finds that the Veteran's porphyria underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of this 
disability prior to, during, and subsequent to service.  The 
Veteran's service treatment records show instead that he 
experienced, at worst, a temporary flare-up of his acute 
intermittent porphyria during active service which was resolved 
at his separation physical examination.  Thus, aggravation of the 
Veteran's pre-service porphyria may not be conceded and the 
presumption of in-service aggravation of pre-existing porphyria 
is rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The 
Veteran also has not identified or submitted any evidence showing 
that his pre-service porphyria was aggravated by active service.  
Thus, the Board finds that service connection for porphyria is 
not warranted on the basis of in-service aggravation.

The Veteran also is not entitled to service connection for 
porphyria on a direct basis.  The Board acknowledges that the 
Veteran has been treated for porphyria since his service 
separation.  The competent medical evidence shows that the 
Veteran's porphyria is not related to active service, however.  
On VA examination in July 2003, it was noted that the Veteran had 
been diagnosed as having acute intermittent porphyria which 
existed prior to service.  It also was noted that acute 
intermittent porphyria was present in his mother.  And, during 
the last of his in-service sepsis attacks, he was evaluated for 
porphyria; despite two borderline elevations in urinary 
porphyrins, this was not sufficient to consider his in-service 
sepsis as an etiology for porphyria.  No significant 
abnormalities pertaining to porphyria were noted in laboratory 
testing.  The VA examiner opined that the Veteran's porphyria 
clearly was not a result of his chronic melioidosis because 
melioidosis was an indolent type of infection that sequestered in 
small abscesses in various parts of the body and emerged as acute 
and fulminant infection whenever such abscesses ruptured in to a 
well vascularized area.  The assessment included acute 
intermittent porphyria by history.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, which relates his porphyria to active service or 
any incident of such service, including as secondary to herbicide 
exposure.  Thus, the Board finds that service connection for 
porphyria, including as secondary to herbicide exposure, is not 
warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (finding that "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (holding that lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. at  303 (finding that the 
"Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-
service and post-service medical history to VA, he was seeking 
compensation and not medical treatment.  The Board is aware of a 
Veteran's self interest in any claim for benefits.  The Board 
properly may consider the personal interest a claimant has in his 
or her own case but is not free to ignore his or her assertion as 
to any matter upon which he or she is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and 
Cartright, 2 Vet. App. at 25.

The Veteran has asserted that his symptoms of porphyria have been 
continuous since service.  In this case, after a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms of porphyria after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology of porphyria since active service, while 
competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of porphyria since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that porphyria existed prior to 
service and was aggravated by active service, in his 
contemporaneous medical history he gave at his enlistment 
physical examination in July 1965 and at his separation physical 
examination in July 1969, he denied any history or complaints of 
symptoms of porphyria before or during service.  His history of 
symptoms at the time of service entrance and at separation is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to porphyria for approximately 19 years 
following service separation in July 1969.  The Board notes that 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Veteran also has not reported his medical history 
consistently to the post-service treating physicians who have 
treated him for porphyria.  As noted elsewhere, he was accepted 
in to active service in sound condition and did not report a pre-
service history of porphyria at his enlistment physical 
examination in July 1965.  The Veteran has reported a family 
history of his siblings being diagnosed as having porphyria to 
some but not all of his post-service treating physicians.  He 
also has not reported consistently his post-service history of 
significant alcohol abuse to his post-service treating 
physicians.  The Board notes in this regard that, while 
hospitalized in September 2002, the Veteran was advised strongly 
to stop drinking alcohol although he was unwilling to do that.  
It was explained to him that drinking alcohol can exacerbate 
porphyria.  It also was noted that the Veteran seemed determined 
to continue drinking although he was advised strongly to stop.  
Although the Veteran subsequently reported to the VA examiner who 
saw him in July 2003 that he did not drink much, prior VA 
hospital records showed that he had been hospitalized for binge 
drinking as recently as September 2002 and reported heavy and 
continuing alcohol use to other treating physicians.  

These inconsistencies in reporting his medical history to his 
post-service treating physicians suggest that the Veteran's lay 
statements regarding onset and continuity of symptomatology of 
porphyria are less than credible.  See Madden, 125 F.3d at 1481 
(finding that Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  Such histories reported by the Veteran 
for treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology for porphyria and finds his current 
recollections and statements made in connection with a claim for 
VA compensation benefits to be of lesser probative value than his 
previous more contemporaneous in-service history and findings at 
service separation, the absence of complaints or treatment for 
years after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For all of these reasons, the Board finds 
that the weight of the lay and medical evidence is against a 
finding of continuity of symptoms of porphyria since service 
separation.  

The Veteran also has not shown that he has the expertise required 
to diagnose either of his claimed disabilities.  Nor is he 
competent to offer an opinion regarding any causal relationship 
between either of his claimed disabilities and active service.  
Again, there is no documentation of any findings with respect to 
bladder cancer in service.  As noted, the Veteran does not 
contend - and the competent medical evidence does not show - that 
he experienced bladder cancer during active service.  While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing no nexus between bladder cancer or porphyria and active 
service, including as secondary to herbicide exposure.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bladder cancer, including 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for porphyria, including as 
secondary to herbicide exposure, is denied.



____________________________________________
HALLIE E. BROKOWSKY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


